Citation Nr: 1827216	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-20 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD), based on substitution.

2. Entitlement to service connection for a lung disorder, including chronic obstructive pulmonary disease (COPD) and interstitial lung disease, to include as a result of exposure to asbestos and paint fumes, based on substitution.

3. Entitlement to service connection for obstructive sleep apnea (OSA), to include as a result of exposure to asbestos, based on substitution.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney

ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.  He died in March 2015.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the claims currently on appeal.  Thereafter, in May 2012, the Veteran timely filed a notice of disagreement.  The RO issued the statement of the case (SOC) in April 2014 and, in turn, the Veteran perfected this appeal to the Board in June 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in March 2015.  The appellant submitted a request for substitution in April 2015.  However, the request for substitution has not been adjudicated by the AOJ.

The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. §§ 3.1010, 20.101(a) (2017).  In light of the foregoing, the Board finds that the AOJ should make a formal determination regarding the basic eligibility for substitution of the Veteran's spouse in the first instance with respect to the appeal and if substitution is permitted, the AOJ should readjudicate the claims on appeal as a substitution claim.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a decision adjudicating whether the Veteran's surviving spouse meets the basic eligibility requirements to substitute for the Veteran with regard to the pending claims, as listed on the title page.  If the basic eligibility requirements are met, send her and her attorney appropriate notice with respect to her status as a substituted party, clearly indicating that VA recognizes her as the substituted party.  If the basic eligibility requirements are not met, inform her of this in a correspondence.

2.  If the basic eligibility requirements for substitution are met, and after completing any development as may be indicated, the claims on appeal must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the appellant and her attorney.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




